,CJA 20 APPOINTMENT OF AND AUTHORITY TO PAY COURT-APPOINTED COUNSEL (Rev. 12/03)                                                                                    -




I. CIR./DIST./ DIV. CODE                       2. PERSON REPRESENTED                                                                                    VOUCHER NUMBER
                                               MAURICE HOLSTON
3. MAG.          DKTJDEF. NUMBER                               4.   DIST. DKT./DEF. NUMBER                      5.    APPEALS DKT./DEF. NUMBER                                     6.    OTHER DKT.      NUMBER
                                                                2:1 3-CR-739
7. IN CASE/MATFER OF                  (Case Name)              8. PAYMENT CATEGORY                              9. TYPE PERSON REPRESENTED                                         10. REPRESENTATION TYPE
                                                               l Felony                   El Petty Offense          Adult Defendant  El Appellant                                         (See Instructions)
 USA V. Maurice Hoiston                                        El Misdemeanor             El Other              El     Juvenile Defendant                   El     Appellee
                                                                                                                                                                                   cc
                                                               El Appeal                                        U      Other
I I OFFENSE(S) CHARGED (Cite US. Code, Title & Section) If more than one offense, list (up to five) major offenses charged, according to severity of offense.
  18:1962(d) & 1963 Racketeering Conspiracy
12. ATTORNEY’S NAME (First Name, MI., Last Name, including any suffix,),                                        13, COURT ORDER
    AND MAILING ADDRESS                                                                                          El 0 Appointing Counsel                                           El C       Co-Counsel

 FRANK ARLEC ES                                                                                                  U F Subs For Federal Defender                                            R   Subs For Retained Attorney
                                  ‘
                                                                                                                 El P Subs For Panel Attorney                                      El Y Standby Counsel
          I;goooheAve                                                                                           Prior Attorney’s Name: ,.MIagros Camacho, Esq.
 ,
          es range,
             f                M I fl7fl)
                              i
                                                                                                                    Appoinsngca-Daee:f    J11/1312013-3/29/2019
                                                           /Q7\                                                  El B use the abov am d person represented has testified under oath or has otherwise
          Telephone   Number:                              ‘             /                                      satisfi d this Court at   she (I) is finanelally uns or ploy counsel and 2) does
                                                                                                                not wi            to waiv counse                 because the interest      fjustice so require, the    o   ey whose
14. NAME AND MAILING ADDRESS OF LAW FIRM (Only provide per instructions)                                        name ap            ar n Item                ppoi ted to represe         this.ws    in this case, 0
                                                                                                                 U     Ot              Inst          otis               ‘‘


                                                                                                                                                                                              /J,
                                                                                                                                                                               —




                                                                                                                                                                             :o:::rmo
                                                                                                                orr
                                                                                                           (
                                                                                                                                                                  ordered                                   o::sce at time
                                                                                                                appointment,                U        YES           El NO
            i                 CLAIM FOR SERVICES AND EXPENSES                                                                               -                                FOR COURT USE ONL;,
                                                                                                                          TOTAL                             MATHITECH.                  MATHjTECH.
                                                                                                 HOUR s                                                                                                               DITIONAL
           CATEGORIES (Attach ite,ntzarion of services sr’ith dates)                                                     AMOUNT                              ADJUSTED                    ADJUSTED
                                                                                                 LAIMED                                                                                                               REVIEW
                                                                                                                         CLAIMED                              HOURS                       A
15         a. Arxaignment and/or Plea                                                                                                   o.u0
           b. Bail and Detention Hearings                                                                                               0.00
           c. Motion Hearings                                                                                                           0.00
           d. Trial                                                                                                           s         0.00
           e. Sentencing Hearings                                                                                                       0.00
           f. Revocation Hearings                                                                                                       -9.00.
                                                                                                                         -:
           g Appeals Court                                                                                                              0 00
           h. Other   (Specify on additional sheets)
           (RATEPERHOUR=S                                            )       TOTALS:                     0.00                           0.00                             0.00
16,        a. Interviews and Conferences
           b. Obtaining and reviewing records
           c. Legal research and brief writing                                                                                                   I
      .    d. Travel time
      ‘    e. Investigative and other work (Specijjm on additional sheets)
           (RATE PERHOUR$                                            )       TOTALS:                     0.00                                                            0.00
I?.        Travel Expenses (lodging, parking, meals, mileage, etc.)
18         Other Expenses (other than evpert transcripts eic)                                        I
GRAND TOTALS (CLAIMED AND ADJUSTED                                                                                                                                                                 000
19. CERTIFICATION OF ATTORNEY/PAYEE FOR THE PERIOD OF SERVICE                                                        20. APPOINTMENT TERMINATION DATE                                             21. CASE DISPOSITION
                                                                                                                         IF OTHER THAN CASE COMPLETION
          FROM:                                                     TO:
22. CLAIM STATUS                          El Final Payment                     El Interim Payment Number                                                         El Supplemental Payment
          Have you previously applied to the court for compensation and/or reimbursement for this    El YES      El NO           If yes, were you paid?    El YES     El NO
          Other than from the Court, have you, or to your knowledge has anyone else, received payment (compensation or anything of value) from any other source in connection with this
          representation? El YES        El NO           If yes, give details on additional sheets.
          I swear or affirm the truth or correctness of the above statements.
          Signature of Attorney                                                                                                                                         Date

                                                       -             APPROVED FOR PAYMENT                            —   COURT USE ONLY
23, IN COURT COMP.                           24, OUT OF COURT COMP.                    25. TRAVEL EXPENSES                    26. OTHER EXPENSES                                   27. TOTAL AMT. APPRICERT.
                                                                                                                                                                                   $0.00
28. SIGNATURE OF ThE PRESIDING JUDGE                                                                                          DATE                                                 28a. JUDGE CODE


29. IN COURT COMP.                           30. OUT OF COURT COMP.                    31. TRAVEL EXPENSES                    32. OThER EXPENSES                                   33. TOTAL AMT. APPROVED
                                                                                                                                                                                   $0.00
34. SIGNATURE OF CHIEF JUDGE, COURT OF APPEALS (OR DELEGATE) Payment approved                                                 DATE                                                 34a.    JUDGE CODE
    in excess of the statutory threshold amount
